Citation Nr: 0011412	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  98-03 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. M. Cote, Associate Counsel


INTRODUCTION

The veteran had active service from August 1943 to March 
1946 and was awarded a parachutists badge.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1997 rating determination of a 
Department of Veterans' Affairs (VA) Regional Office (RO).

The case was remanded in April 1999 after the veteran 
requested a hearing before a member of the Board at the 
RO.  The veteran was afforded a travel board hearing 
before the undersigned in March 2000.


FINDINGS OF FACT

1.  The veteran has a current diagnosis of degenerative 
disc and joint disease of the lumbar spine.

2.  Service medical records indicate that the veteran hurt 
his back during training in service.

3.  A private physician indicated that the veteran's 
inservice injury may be related to his current back 
condition.


CONCLUSION OF LAW

The claim of entitlement to service connection for a low 
back disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records dated in November 1943 show that 
the veteran hurt his back on forward rolls during physical 
training.  No musculoskeletal defects were noted upon 
discharge examination.

October 1994 VA physical therapy outpatient records noted 
that the veteran complained of difficulty walking for 
extended periods secondary to low back pain.  At that 
time, he cited the inservice training incident.  August 
1995 VA radiology examination records indicated lumbar 
degenerative disc disease, and October 1996 VA physical 
therapy records indicated that the veteran had an 
arthritic lower back due to being a brick layer for 44 
years.  In a March 1997 VA radiology examination, 
progression of degenerative changes was found.

During a May 1997 VA examination, the veteran indicated 
that he had injured his back in a parachute jump.  He 
indicated that he was checked and released and did not 
seek treatment during service.  He reported that he sought 
treatment from a chiropractor every week to 10 days for 
many years since the inservice accident.  He also 
indicated that he occasionally sought treatment from a 
masseur for his low back condition.  Degenerative joint 
disease of the lumbosacral spine was assessed.  

A November 1997 private chiropractor statement indicated 
that the veteran had been receiving treatment for chronic 
lumbar strain for the last 5 and 1/2 years.  It was noted 
that the veteran indicated that his back problems began 
while in service when he landed hard on one of his 
parachuting jumps.  The chiropractor reported that he had 
found grade I retrolisthesis of L5 5 years earlier.  
Extensive degenerative joint disease at that level and 
degenerative joint disease at the cervical spine was also 
noted.  The chiropractor indicated that:

In view of the extensive degenerative 
joint and disc disease, it is possible 
that his condition started after the 
jump out of the airplane and did not 
become chronically symptomatic for 
years following that incident.

The veteran submitted statements from his sisters dated in 
May 1998 stating that letters from him during his time in 
service indicated that he hurt his back making parachute 
jumps, and while on leave, he complained of back pain.  It 
was also reported that the veteran had back problems and 
received treatment from physicians and chiropractors "all 
through the years."

In a November 1998 statement, a VA internist, after 
reviewing the claims file, indicated that it was not 
currently possible to establish a relationship between the 
back injury in service and the current degenerative joint 
disease of the spine.  In commenting on the private 
chiropractor's statement, the physician noted it was 
possible the veteran's parachute jump in service caused 
his current degenerative joint disease, but that there was 
not sufficient objective evidence to find that it was more 
probable than not that the inservice injury was related to 
his current condition.  

The veteran was afforded a March 2000 travel board 
hearing.  He testified that he did not submit his claim 
sooner because he did not know that funds were available.  
He indicated that he sought treatment for his lower spine 
injury on one occasion only.  He testified that he first 
started receiving chiropractic treatment after service in 
1946, and had been seeing his current chiropractor for 
approximately 6 years.  He reported that he ran a 
construction crew after service and performed brick and 
block laying work.  He noted that he had difficulty doing 
the job and felt cricks and groaning on many occasions 
after work.  He indicated that he had continual problems 
with his back regardless of whether he worked or didn't 
work.  The veteran's wife testified that he had suffered 
with back problems and indicated to her that they were 
attributable to the inservice injury.

A private chiropractor case history with accompanying 
diagnostic study reports dated from 1969 to 1989 reflects 
treatment for low back pain and noted that the veteran had 
been laying a lot of stone which could have caused the 
pain.


Laws and Regulations

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held 
that, under 38 U.S.C. § 5107(a), the Department of 
Veterans Affairs (VA) has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court 
of Appeals for Veterans Claims (Court or CAVC) issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. 
App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to 
justify a belief by a fair and impartial individual that a 
claim is well-grounded, the claimant's initial burden has 
been met, and VA is obligated under 38 U.S.C. § 5107(a) to 
assist the claimant in developing the facts pertinent to 
the claim.  Accordingly, the threshold question that must 
be resolved in this appeal is whether the appellant has 
presented evidence that the claim is well grounded; that 
is, that the claim is plausible.  

In order for a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an in-service 
injury or disease and the current disability.  Epps, 126 
F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  Further, in determining whether a claim is well 
grounded, the supporting evidence is presumed to be true 
and is not subject to weighing.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the 
second and third Epps and Caluza elements (incurrence and 
nexus evidence) can also be satisfied under 38 C.F.R. 
§ 3.303(b) (1999) by (1) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (2) evidence showing postservice continuity of 
symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  

Symptoms, not treatment, are the essence of any evidence 
of continuity of symptomatology.  Savage, 10 Vet. App. at 
496.  Moreover, a condition "noted during service" does 
not require any type of special or written documentation, 
such as being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation 
is competent.  Id. at 497.  

Analysis

Based on the facts of this case, the Board holds that the 
veteran has satisfied his initial burden of submitting a 
well-grounded claim because he has submitted medical 
evidence of a current disability; medical evidence of the 
incurrence of a disease or injury in service, and medical 
evidence of a nexus between the in-service disease or 
injury and the current disability.  Caluza, 7 Vet. App. at 
506.  

Specifically, the veteran's current low back disorder was 
attributed to degenerative disc disease of the lumbosacral 
spine in a May 1997 VA examination.  The Board finds that 
the first Caluza element has been satisfied because there 
is a current diagnosis of disability.  Caluza, 7 Vet. App. 
at 506.  

Service medical records dated in November 1943 indicated 
that the veteran hurt his back performing forward rolls 
during parachute training.  The veteran, his sisters, and 
his wife have indicated that the veteran had back problems 
since the inservice injury.  In a November 1997 statement, 
the veteran's private chiropractor indicated that the 
veteran's current back disorder was possibly related to 
the inservice parachute training injury.  Based upon the 
evidence of inservice injury, complaints since service, 
and plausible medical nexus evidence, the Board finds that 
the second and third Caluza elements have been satisfied 
and the claim is well grounded.  Id.


ORDER

The claim of entitlement to service connection for a low 
back disorder is well grounded.  To this extent only, the 
appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
a low back disorder is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Although there is evidence of a relationship between the 
veteran's current back condition and the inservice injury, 
the Board finds that not enough information has been 
provided to make an informed appellate decision.  October 
1996 VA physical therapy records suggested a relationship 
between the veteran's back condition and his employment as 
a bricklayer.  Also, an undated private chiropractor case 
history noted that the veteran's stone laying could have 
caused his back pain.  These records do not indicate 
whether the examiners were concluding that his employment 
caused or exacerbated an existing back disorder.  The 
November 1997 private chiropractor statement indicated 
that the veteran's current back condition was possibly 
related to the inservice injury.  Finally, the VA 
physician in November 1998 indicated that it was not 
possible to establish a relationship between the inservice 
back injury and current degenerative joint disease but 
then appeared to note that it was possible that such a 
relationship existed.

In view of the foregoing and to assist in developing the 
facts of this claim, this case is being be REMANDED to the 
RO for the following development:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
etiology of the veteran's low back 
disorder.  The examiner should address 
the approximate date of onset of the 
veteran's low back disorder.  The 
examiner should be asked to provide an 
opinion as to the degree of medical 
probability that the veteran's current 
low back disorder is related to active 
service and injury therein.  The claims 
file and a copy of this remand should 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The examination should 
include any diagnostic tests or 
studies, including X-ray studies, that 
are deemed necessary for an accurate 
assessment.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be 
commented upon in the report.

2.  The RO should then review the 
claims file to ensure that the 
requested development has been 
completed.  In particular, the RO 
should ensure that the requested 
examination and opinions are in 
complete compliance with the directives 
of this remand and, if they are not, 
the RO should take corrective action.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

3.  After undertaking any additional 
development deemed appropriate, in 
addition to that requested above, the 
RO should re-adjudicate the issue of 
entitlement to service connection for a 
low back disorder. 

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
and an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, 
if in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals





 


